DETAILED ACTION
Allowable Subject Matter
Claims 1–20 are allowed. Claims 1, 8, and 15 have been amended, claims 2–7, 9–14, and 16–20 remain original in the amendment filed by Applicant on December 21st, 2021.

Terminal Disclaimer
The terminal disclaimer filed on December 21st, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,888,771 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Therefore, the non-statutory obviousness-type double patenting rejections over US Patent 10,888,771 are withdrawn.
	
Response to Amendment
Applicant's amendments to claims 1, 8, and 15  filed on December 21st, 2021 are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
The non-statutory obviousness-type double patenting rejections over US Patent 10,888,771 are withdrawn in view of the amendments.

Claim Interpretation
The term “old-fashioned” in the limitation “the gamepad is an old-fashioned gamepad” of claims 1, 8, and 15, is being interpreted to mean that which requires step-by-step movement when the gamepad is used as a virtual pointer.
The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests an old-fashioned gamepad- understood to be one that normally requires step-by-step movement when used as a pointer- that has been modified to have an IMU plugged in or embedded, so as to allow smooth motion claimed as a proportional relationship between a space of the reality scene and a space of the virtual scene, in an object selection scenario, in combination with all other limitations.
All other prior arts teaching handheld controllers or pointers associated with head-mounted displays use hardware-specific pointers and not old-fashioned gamepads.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646